Exhibit 10.25
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of September 25, 2009, by and among Cardica, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
     This Agreement is made pursuant to the Securities Purchase Agreement, dated
as of September 25, 2009, between the Company and each Purchaser (the “Purchase
Agreement”).
     Now, Therefore, In Consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:
     “Advice” shall have the meaning set forth in Section 6(f).
     “Affiliate” means, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Closing” has the meaning set forth in the Purchase Agreement.
     “Closing Date” has the meaning set forth in the Purchase Agreement.
     “Commission” means the Securities and Exchange Commission.
     “common stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.
     “Effective Date” means the date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission.
     “Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of: (i) the 90th
calendar day following the Closing Date; provided, that, if the Commission
reviews and has written comments to a filed Registration Statement, then the
Effectiveness Deadline under this clause (i) shall be the 120th calendar day
following the Closing Date, and (ii) the tenth (10th) Trading Day following the
date on which the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments and the effectiveness of the Registration

1.



--------------------------------------------------------------------------------



 



Statement may be accelerated; provided, however, that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.
     “Effectiveness Period” shall have the meaning set forth in Section 2(b).
     “Event” shall have the meaning set forth in Section 2(c).
     “Event Date” shall have the meaning set forth in Section 2(c).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Filing Deadline” means, with respect to the Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.
     “Indemnified Party” shall have the meaning set forth in Section 5(c).
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
     “Losses” shall have the meaning set forth in Section 5(a).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Principal Market” means the Trading Market on which the common stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Market.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the

2.



--------------------------------------------------------------------------------



 



Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement or document.
     “Registrable Securities” means all of (i) the Shares, (ii) the Warrant
Shares and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, provided, that the Holder has completed and delivered to the
Company a Selling Stockholder Questionnaire; and provided, further, that Shares
and Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) sale pursuant to a Registration Statement or
Rule 144 under the Securities Act (in which case, only such security sold shall
cease to be a Registrable Security); or (B) becoming eligible for sale by the
Holder, without notice or restriction, pursuant to Rule 144 provided that, if
reasonably requested by the Company, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.
     “Registration Statements” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

3.



--------------------------------------------------------------------------------



 



     “Selling Stockholder Questionnaire” means a questionnaire in the form
attached as Annex B hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.
     “Shares” means the shares of common stock issued or issuable to the
Purchasers pursuant to the Purchase Agreement.
     “Special Registration Statement” shall mean a registration statement
relating to any employee benefit plan under Form S-8 or similar form or with
respect to any corporate reorganization or other transaction under Rule 145 of
the Securities Act.
     “Trading Day” means (i) a day on which the common stock is listed or quoted
and traded on its Principal Market (other than the OTC Bulletin Board), or
(ii) if the common stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the common stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
common stock is not quoted on any Trading Market, a day on which the common
stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the common
stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or OTC Bulletin Board on which the common
stock is listed or quoted for trading on the date in question.
     “Warrants” means the Warrants issued pursuant to the Purchase Agreement.
     “Warrant Shares” means the shares of common stock issued or issuable upon
exercise of the Warrants.
     2. Registration.
          (a) On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 or, if Rule 415 is not available for offers and sales of
the Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on Form S-1) subject to
the provisions of Section 2(f) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” section attached hereto as
Annex A. Notwithstanding the registration obligations set forth in this
subsection (a) and subsections (b) and (c) of this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the holders thereof and use its commercially

4.



--------------------------------------------------------------------------------



 



reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities represented by holders of Warrant Shares (applied, in the case that
some Warrant Shares may be registered, to the Holders on a pro rata basis based
on the total number of unregistered Warrant Shares held by such Holders) and
second by Registrable Securities represented by Shares (applied, in the case
that some Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Shares held by such Holders, subject to a
determination by the Commission that certain Holders must be reduced first based
on the number of Shares held by such Holders). In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by Commission or staff guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”).
          (b) The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline (including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated)
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that all
Shares and Warrant Shares covered by such Registration Statement cease to be
Registrable Securities hereunder (the “Effectiveness Period”). The Company shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to

5.



--------------------------------------------------------------------------------



 



make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading. Each Registration
Statement shall also cover, to the extent allowable under the Securities Act and
the rules promulgated thereunder (including Rule 416), such indeterminate number
of additional shares of common stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities.
The Company shall telephonically request effectiveness of a Registration
Statement as of 5:00 pm Eastern Time on the Effective Date. The Company shall
promptly notify the Holders via facsimile or e-mail of the effectiveness of a
Registration Statement within one (1) Business Day of the date on which the
Company telephonically confirms effectiveness with the Commission, which
confirmation shall initially be the date requested for effectiveness of a
Registration Statement. The Company shall, by 9:30 am Eastern Time on the first
Trading Day after the Effective Date, file a Rule 424(b) prospectus with the
Commission. Failure to so notify the Holders on or before the second Trading Day
after such notification or effectiveness or failure to file a final Prospectus
as aforesaid shall be deemed an Event under Section 2(c).
          (c) If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Holder to sell the
Registrable Securities covered thereby due to market conditions, to remain
continuously effective as to all Registrable Securities for which it is required
to be effective or (B) the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities, in the case of (A) and (B), for
an aggregate of more than 20 consecutive Trading Days or for more than an
aggregate of 40 Trading Days in any 12-month period (which need not be
consecutive), other than as a result of a breach of this Agreement by a Holder
or a Holder’s failure to return a Selling Stockholder Questionnaire within the
time period provided by Section 2(e) hereof (any such failure or breach in
clauses (i) through (iii) above being referred to as an “Event,” and, for
purposes of clauses (i) or (ii), the date on which such Event occurs, or for
purposes of clause (iii), the date on which such 20 consecutive or 40 Trading
Day period (as applicable) is exceeded, being referred to as “Event Date”), then
in lieu of any other rights available to the Holders hereunder or under
applicable law: (x) within five (5) Business Days after each such Event Date,
the Company shall pay to each Holder an amount in cash, as liquidated damages
and not as a penalty, equal to 1.0% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any Registrable Securities held by
such Holder on the Event Date (which remedy shall be exclusive of any other
remedies available under this Agreement or under applicable law); and (y) on
each monthly anniversary of each such Event Date (if the applicable Event shall
not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty, equal to 1.0% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any Registrable Securities then
held by such Holder (which remedy shall be exclusive of any other remedies
available under this Agreement or under applicable law). The parties agree that
the Company will not be liable for liquidated damages under this Section 2(c)
with respect to (AA) any Warrants or Warrant Shares or (BB) any Shares that are
excluded from the Initial Registration Statement or the New Registration
Statement, as applicable, by the Commission as a result of the

6.



--------------------------------------------------------------------------------



 



application of Rule 415. If the Company fails to pay any liquidated damages
pursuant to this Section in full within five (5) Business Days after the date
payable, the Company will pay interest thereon at a rate of 1.5% per month (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full. The liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. In the event that the Company registers some but not all of
the Registrable Securities, the 1.0% of liquidated damages referred to above for
any monthly period shall be reduced to equal the percentage determined by
multiplying 1.0% by a fraction, the numerator of which shall be the number of
Registrable Securities for which there is not an effective Registration
Statement at such time and the denominator of which shall be the number of
Registrable Securities at such time. The Effectiveness Deadline for a
Registration Statement shall be extended without default or liquidated damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from (i) the failure of a
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which the Effectiveness Deadline
would be extended with respect to Registrable Securities held by such Purchaser)
or (ii) events or circumstances that are not in any way attributable to the
Company’s actions or inactions.
          (d) The Company shall not, from the date hereof until the date that is
60 days after the Effective Date of the Registration Statement, prepare and file
with the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4 unless the Closing Bid Price for the Common Stock on the Trading Day
prior to the date of filing any registration statement was greater than the
Purchase Price. For the avoidance of doubt, the Company shall not be prohibited
from preparing and filing with the Commission a registration statement relating
to an offering of Common Stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of registration rights held by such
stockholders.
          (e) Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Stockholder Questionnaire”) not more than ten (10) Trading Days following the
date of this Agreement. Each Holder further agrees that it shall not be entitled
to be named as a selling securityholder in a Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Questionnaire. If
a Holder of Registrable Securities returns a Questionnaire after the deadline
specified in the previous sentence, the Company shall use its commercially
reasonable efforts to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Questionnaire. Each Holder acknowledges and agrees that the
information in the Selling Stockholder Questionnaire will be used by the Company
in the preparation of the Registration Statement and hereby consents to the
inclusion of such information in the Registration Statement.

7.



--------------------------------------------------------------------------------



 



          (f) In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall
(i) register the resale of the Registrable Securities on another appropriate
form reasonably acceptable to the Holders and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.
     3. Registration Procedures
     In connection with the Company’s registration obligations hereunder, the
Company shall:
          (a) Not less than five Trading Days prior to the filing of a
Registration Statement and not less than one Trading Day prior to the filing of
any related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), the Company shall furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such five
(5) Trading Day or one (1) Trading Day period, as the case may be, then the
Holder shall be deemed to have consented to and approved the use of such
documents). The Company shall not file any Registration Statement or amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that, the Company is notified of such objection in writing
within the five (5) Trading Day or one (1) Trading Day period described above,
as applicable.
          (b) (i) Prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Stockholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Shares or the
Warrant Shares (including in

8.



--------------------------------------------------------------------------------



 



accordance with Rule 172 under the Securities Act), and each Purchaser agrees to
dispose of Registrable Securities in compliance with the plan of distribution
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.
          (c) Notify the Holders (which notice shall, pursuant to clauses
(iii) through (vi) hereof, be accompanied by an instruction to suspend the use
of the Prospectus until the requisite changes have been made) as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
Trading Days prior to such filing, in the case of (iii) and (iv) below, not more
than one Trading Day after such issuance or receipt, in the case of (v) below,
not less than one Trading Day after a determination by the Company that the
financial statements in any Registration Statement have become ineligible for
inclusion therein and, in the case of (vi) below, not more than one Trading Day
after the occurrence or existence of such development) and (if requested by any
such Person) confirm such notice in writing no later than one Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide to each of
the Holders true and complete copies of all comments that pertain to the Holders
as a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) the occurrence or existence of any pending
development with respect to the

9.



--------------------------------------------------------------------------------



 



Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, the Holders make no acknowledgement that
any such information is material, non-public information.
          (d) Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
          (e) If requested by a Holder, furnish to such Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
          (f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify, unless an exemption from
registration and qualification applies, the Registrable Securities for offer and
sale or resale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Holder reasonably requests in writing, to keep
each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject the Company to general service of process in any jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.
          (g) If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may reasonably request. In
connection therewith, if required by the Company’s transfer agent, the Company
shall promptly after the effectiveness of the Registration Statement cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Registrable
Securities without legend upon sale by the holder of such shares of Registrable
Securities under the Registration Statement.

10.



--------------------------------------------------------------------------------



 



          (h) Following the occurrence of any event contemplated by
Section 3(c)(iii) through (vi), as promptly as reasonably practicable, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.
          (i) (i) In the time and manner required by the Principal Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities, (ii) use commercially
reasonable efforts to take all steps necessary to cause such Registrable
Securities to be approved for listing on the Principal Market as soon as
possible thereafter, (iii) if requested by any Holder, provide such Holder
evidence of such listing, and (iv) during the Effectiveness Period, use
commercially reasonable efforts to maintain the listing of such Registrable
Securities on the Principal Market.
          (j) In order to enable the Holders to sell Shares or Warrant Shares
under Rule 144, for a period of one year from the Closing, the Company covenants
to use commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act. During such one year period, if the Company
is not required to file reports pursuant to Section 13(a) or 15(d) of the
Exchange Act, it will prepare and furnish to the Holders and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act
annual and quarterly financial statements, together with a discussion and
analysis of such financial statements in form and substance substantially
similar to those that would otherwise be required to be included in reports
required by Section 13(a) or 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act. The Company further
covenants that it will use commercially reasonable efforts to take such further
action as any Holder may reasonably request, all to the extent required from
time to time to enable such Person to sell Shares and Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including compliance
with the provisions of the Purchase Agreement relating to the transfer of the
Shares and Warrant Shares.
          (k) The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of common stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any FINRA
affiliations, (iii) any natural persons who have the power to vote or dispose of
the common stock and (iv) any other information as may be requested by the
Commission, the FINRA or any state securities commission. During any periods
that the Company is unable to meet its obligations hereunder with respect to the
registration of Registrable Securities because any Holder fails to furnish such
information within three Trading Days of the Company’s request, any liquidated
damages that are accruing at such time as to such Holder only shall be tolled
and any Event that may otherwise occur solely

11.



--------------------------------------------------------------------------------



 



because of such delay shall be suspended as to such Holder only, until such
information is delivered to the Company.
          (l) The Company shall promptly deliver to each Holder, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto to the extent permitted by
federal and state securities laws and regulations.
          (m) The Company shall comply with all applicable rules and regulations
of the Commission under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the Securities Act, promptly inform the Holders in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Holders are required to make available a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.
     4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the common stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to NASD Rule 2710 (or any successor rule), so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit

12.



--------------------------------------------------------------------------------



 



and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.
     5. Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus, or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose),
(B) in the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), related to the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 6(f) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected or (C) any such Losses arise
out of the Purchaser’s (or any other indemnified Person’s) failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented) to
the Persons asserting an untrue statement or alleged untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

13.



--------------------------------------------------------------------------------



 



          (b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement (it being understood that
the Holder has approved Annex A hereto for this purpose), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(f). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest exists if the
same counsel were to represent such Indemnified Party and the

14.



--------------------------------------------------------------------------------



 



Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
     Subject to the terms of this Agreement, all fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is prejudiced in its ability to defend
such action.
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds

15.



--------------------------------------------------------------------------------



 



actually received by such Holder from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission and (B) no contribution will be made
under circumstances where the maker of such contribution would not have been
required to indemnify the Indemnified Party under the fault standards set forth
in this Section 5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
     6. Miscellaneous.
          (a) Remedies. In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
          (b) No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not prior to the Effective Date
enter into any agreement providing any such right to any of its security
holders.
          (c) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.
          (d) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
          (e) Suspension of Trading. At any time after the Registrable
Securities are covered by an effective Registration Statement, the Company may
deliver to the Holders of such Registrable Securities a certificate (the
“Suspension Certificate”) approved by the Chief Executive Officer or Chief
Financial Officer of the Company and signed by an officer of the

16.



--------------------------------------------------------------------------------



 



Company stating that the effectiveness of and sales of Registrable Securities
under the Registration Statement would:
               (i) materially interfere with any transaction that would require
the Company to prepare financial statements under the Securities Act that the
Company would otherwise not be required to prepare in order to comply with its
obligations under the Exchange Act, or
               (ii) require public disclosure of a material transaction or event
prior to the time such disclosure might otherwise be required.
     Upon receipt of a Suspension Certificate by Holders of Registrable
Securities, such Holders of Registrable Securities shall refrain from selling or
otherwise transferring or disposing of any Registrable Securities then held by
such Holders for a specified period of time (a “Suspension Period”) that is
customary under the circumstances (not to exceed twenty (20) days).
Notwithstanding the foregoing sentence, the Company shall be permitted to cause
Holders of Registrable Securities to so refrain from selling or otherwise
transferring or disposing of any Registrable Securities on only two
(2) occasions during each twelve (12) consecutive month period that the
Registration Statement remains effective with no less than twenty (20) calendar
days in between Suspension Periods. The Company may impose stop transfer
instructions to enforce any required agreement of the Holders under this
Section 6(e). Immediately after the end of any Suspension Period, the Company
shall take all necessary actions (including filing any required supplemental
prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of the Holders to publicly resell, pursuant to such
effective Registration Statement, their Registrable Securities covered by such
Registration Statement.
          (f) Discontinued Disposition. Each Holder further agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in
Section 3(c)(iii)-(vi), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. The Company agrees and acknowledges that any periods during which the
Holder is required to discontinue the disposition of the Registrable Securities
hereunder shall be subject to the provisions of Section 2(c) as qualified by
Section 3(a).
          (g) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified,
supplemented or waived unless the same shall be in writing and signed by the
Company and Holders holding a majority of the then outstanding Registrable
Securities. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified or supplemented except in accordance
with the provisions of the immediately preceding sentence.

17.



--------------------------------------------------------------------------------



 



          (h) Term. The registration rights provided to the Holders of
Registrable Securities hereunder, and the Company’s obligation to keep the
Registration Statements effective, shall terminate at such time as there are no
Registrable Securities. Notwithstanding the foregoing, Section 2(c), Section 4,
Section 5, Section 6(i), Section 6(l), Section 6(m), Section 6(n), Section 6(o),
Section 6(p) and Section 6(q) shall survive the termination of this Agreement.
          (i) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
          (j) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights or obligations hereunder without the prior written consent of all the
Holders of the then outstanding Registrable Securities (other than by merger or
consolidation or to an entity which acquires the Company including by way of
acquiring all or substantially all of the Company’s assets). The rights of the
Holders hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to
transferees or assignees of all or any portion of the Registrable Securities,
but only if (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein that apply to the “Holders” and (iv) the transferee
is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.
          (k) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.
          (l) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

18.



--------------------------------------------------------------------------------



 



          (m) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (n) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (o) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (p) Currency. Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars. All amounts owing under this
Agreement are in United States Dollars. All amounts denominated in other
currencies shall be converted in the United States Dollar equivalent amount in
accordance with the applicable exchange rate in effect on the date of
calculation.
          (q) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES TO FOLLOW]

19.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Registration Rights
Agreement as of the date first written above.

            CARDICA, INC.
      By:   /s/ Robert Y. Newell            Name:   Robert Y. Newell       
     Title:   Chief Financial Officer     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

20.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Sutter Hill Ventures, a California Limited Partnership    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ William H. Younger, Jr.
 
   
 
      Name: William H. Younger, Jr.    
 
      Title: Managing Director of the General Partner    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

21.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                G. LEONARD BAKER, JR. AND MARY ANNE BAKER, CO-TRUSTEES OF THE
BAKER REVOCABLE TRUST U/A/D 2/3/03    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Yin
 
   
 
      Name: Robert Yin    
 
      Title: Power of Attorney    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

22.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                SAUNDERS HOLDINGS, L.P.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Yin
 
   
 
      Name: Robert Yin    
 
      Title: Power of Attorney    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

23.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                WILLIAM H. YOUNGER, JR., TRUSTEE OF THE WILLIAM H. YOUNGER, JR.
REVOCABLE TRUST U/A/D 8/5/09    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ William H. Younger, Jr.    
 
  Name:  
 
William H. Younger, Jr.    
 
  Title:   Trustee    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

24.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                YOVEST, L.P.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:
Name:   /s/ William H. Younger, Jr.
 
William H. Younger, Jr.         Title: Trustee of The Younger Living Trust U/A/D
1/20/95, General Partner    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

25.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                GREGORY P. SANDS AND SARAH J.D. SANDS AS TRUSTEES OF GREGORY P.
AND SARAH J.D. SANDS TRUST AGREEMENT DATED 2/24/99    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Gregory P. Sands
 
   
 
      Name: Gregory P. Sands    
 
      Title: Trustee    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

26.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                JAMES C. GAITHER, TRUSTEE OF THE GAITHER REVOCABLE TRUST U/A/D
9/28/2000    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Yin
 
   
 
      Name: Robert Yin    
 
      Title: Power of Attorney    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

27.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                JAMES N. WHITE AND PATRICIA A. O’BRIEN AS TRUSTEES OF THE WHITE
FAMILY TRUST U/A/D 4/3/97    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ James N. White    
 
           
 
      Name: James N. White    
 
      Title: Trustee    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    
 
                Email:      
 
     
 
   

28.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                JEFFREY W. BIRD AND CHRISTINA R. BIRD AS TRUSTEES OF JEFFREY W.
AND CHRISTINA R. BIRD TRUST AGREEMENT DATED 10/31/00    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Yin
 
   
 
      Name: Robert Yin    
 
      Title: Power of Attorney    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    
 
                Email:    
 
     
 
   

29.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                ANDREW T. SHEEHAN AND NICOLE J. SHEEHAN AS TRUSTEES OF SHEEHAN
2003 TRUST    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Yin
 
   
 
      Name: Robert Yin    
 
      Title: Power of Attorney    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    

30.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David L.
Anderson    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel    
 
           
 
      Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    
 
                Email:    
 
     
 
   

31.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO William
H. Younger, Jr.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel
 
   
 
      Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    
 
                Email:    
 
     
 
   

32.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Tench
Coxe    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel
 
   
 
      Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    
 
                Email:    
 
     
 
   

33.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David L.
Sweet (Rollover)    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel    
 
     
 
Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    
 
                Email:    
 
     
 
   

34.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Diane J.
Naar    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel
 
Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    
 
                Email:    
 
     
 
   

35.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Yu-Ying
Chen    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel
 
   
 
      Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
   
 
                Email: robert@shv.com    
 
                Email:    
 
     
 
   

36.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Patricia
Tom (Rollover)    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel    
 
     
 
Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    
 
                Email:    
 
     
 
   

37.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Robert
Yin    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Vicki M. Bandel
 
   
 
      Name: Vicki M. Bandel    
 
      Title: Assistant Vice President Trust Officer    
 
                ADDRESS FOR NOTICE    
 
                c/o Sutter Hill Ventures    
 
                Street: 755 Page Mill Rd., Suite A-200    
 
                City/State/Zip: Palo Alto, CA 94304-1005    
 
                Attention: Robert Yin    
 
                Tel: (650) 493-5600    
 
                Fax:    
 
     
 
        Email: robert@shv.com    

38.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Keough Partners, L.P.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Michael L. Keough
 
Name: Michael L. Keough    
 
      Title: Managing Member    
 
                ADDRESS FOR NOTICE    
 
                Street: 200 Galleria Parkway, Suite 970    
 
                City/State/Zip: Atlanta, GA 30339    
 
                Attention: Michael L. Keough    
 
                Tel: 770-852-5005    
 
                Fax: 770-852-5023    

39.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTOR    
 
                Bruce and Nancy Deifik    
 
                INVESTOR SIGNATORY    
 
                /s/ Bruce and Nancy Deifik              
 
                ADDRESS FOR NOTICE    
 
                Street: 641 St. Croix    
 
                City/State/Zip: Henderson, NV 89012    
 
                Attention: Nancy    
 
                Tel: 702-407-0063    
 
           
 
  Fax:        
 
     
 
   

40.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTOR    
 
                John Simon    
 
                INVESTOR SIGNATORY    
 
                /s/ John Simon              
 
                ADDRESS FOR NOTICE           c/o Allen & Company LLC    
 
           
 
  Street:   711 Fifth Avenue    
 
     
 
        City/State/Zip:   New York, NY 10022    
 
     
 
        Attention:    
 
     
 
   
 
  Tel:        
 
     
 
   
 
  Fax:        
 
     
 
   

41.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

         
 
  NAME OF INVESTOR    
 
       
 
  Bruce Allen    
 
       
 
  INVESTOR SIGNATORY    
 
       
 
  /s/ Bruce Allen
 
   
 
       
 
  ADDRESS FOR NOTICE    
 
       
 
  c/o Allen & Company LLC
 
   
 
       
 
  Street: 711 Fifth Avenue    
 
 
 
   
 
  City/State/Zip: New York, NY 10022    
 
 
 
   
 
  Attention:    
 
 
 
   
 
  Tel:    
 
 
 
   
 
  Fax:    
 
 
 
   
 
       

42.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

         
 
  NAME OF INVESTOR    
 
       
 
  Mary Cullen    
 
       
 
  INVESTOR SIGNATORY    
 
       
 
  /s/ Mary Cullen
 
   
 
       
 
  ADDRESS FOR NOTICE      
 
       
 
 
c/o Allen & Company LLC
   
 
       
 
  Street:   711 Fifth Avenue    
 
 
 
   
 
       
 
  City/State/Zip:   New York, NY 10022    
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
       
 
  Tel:    
 
 
 
   
 
       
 
  Fax:    
 
 
 
   

43.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

         
 
  NAME OF INVESTOR    
 
       
 
  Roy Stuart Steeley Trust    
 
       
 
  INVESTOR SIGNATORY    
 
       
 
  /s/ Roy Steeley, Trustee
 
   
 
       
 
  ADDRESS FOR NOTICE    
 
       
 
       
 
       
 
  Street:  P.O. Box 550    
 
       
 
       
 
  City/State/Zip:  Charles Town, W.V. 25414    
 
       
 
       
 
  Attention:  Roy Steeley, Trustee    
 
       
 
       
 
  Tel:  304-725-7691    
 
       
 
       
 
  Fax:  304-725-2515    
 
       

44.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Prescott Group Capital Management

 AUTHORIZED SIGNATORY
       By:  /s/ Phil Frohlich         Name:   Phil Frohlich        Title:  
Manager     

         
 
  ADDRESS FOR NOTICE    
 
       
 
  c/o
 
   
 
       
 
  Street: 1924 S. Utica Ave., Suite 1120    
 
       
 
  City/State/Zip: Tulsa, Oklahoma 74104    
 
       
 
  City/State/Zip:    
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
       
 
  Tel: (918) 747-33412 ext. 3(Eric Green) (918) 747-3412 ext. 4 (Duminda
DeSilva)
 
       
 
  Fax: (418) 742-7303    
 
       
 
  Email: eric@prescottcapital.com    
 
       
 
  Email: duminda@prescottcapital.com    

45.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Wasatch Ultra Growth Fund

 AUTHORIZED SIGNATORY
       By:  /s/ Daniel Thurber         Name:   Daniel Thurber        Title:    
   

         
 
  ADDRESS FOR NOTICE    
 
       
 
 
 
   
 
  Street: 150 Social Hall Ave., 4th Floor    
 
       
 
  City/State/Zip: Salt Lake City, UT 84111    
 
       
 
  Attention: Sarah Matthews/Dan Thurber    
 
       
 
  Tel: (801) 983-4275    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: smatthews@wasatchadvisors.com    
 
       
 
  Email: dthurber@wasatchadvisors.com    

46.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Wasatch Micro Cap Fund

 AUTHORIZED SIGNATORY
       By:  /s/ Daniel Thurber         Name:   Daniel Thurber        Title:     

         
 
  ADDRESS FOR NOTICE    
 
       
 
  Street: 150 Social Hall Ave., 4th Floor    
 
       
 
  City/State/Zip: Salt Lake City, UT 84111    
 
       
 
  Attention: Sarah Matthews/Dan Thurber    
 
       
 
  Tel: (801) 983-4275    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: smatthews@wasatchadvisors.com    
 
       
 
  Email: dthurber@wasatchadvisors.com    

47.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Wasatch Global Science & Technology Fund

 AUTHORIZED SIGNATORY
       By:  /s/ Daniel Thurber         Name:   Daniel Thurber        Title:    
   

         
 
  ADDRESS FOR NOTICE    
 
       
 
  Street: 150 Social Hall Ave., 4th Floor    
 
       
 
  City/State/Zip: Salt Lake City, UT 84111    
 
       
 
  Attention: Sarah Matthews/Dan Thurber    
 
       
 
  Tel: (801) 983-4275    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: smatthews@wasatchadvisors.com    
 
       
 
  Email: dthurber@wasatchadvisors.com    

48.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Wasatch Micro Cap Value Fund

 AUTHORIZED SIGNATORY
       By:  /s/ Daniel Thurber         Name:   Daniel Thurber        Title:    
   

         
 
  ADDRESS FOR NOTICE    
 
       
 
  Street: 150 Social Hall Ave., 4th Floor    
 
       
 
  City/State/Zip: Salt Lake City, UT 84111    
 
       
 
  Attention: Sarah Matthews/Dan Thurber    
 
       
 
  Tel: (801) 983-4275    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: smatthews@wasatchadvisors.com    
 
       
 
  Email: dthurber@wasatchadvisors.com    

49.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 Wasatch Global Opportunities Fund

 AUTHORIZED SIGNATORY
       By:  /s/ Daniel Thurber         Name:   Daniel Thurber        Title:    
   

         
 
  ADDRESS FOR NOTICE    
 
       
 
  Street: 150 Social Hall Ave., 4th Floor    
 
       
 
  City/State/Zip: Salt Lake City, UT 84111    
 
       
 
  Attention: Sarah Matthews/Dan Thurber    
 
       
 
  Tel: (801) 983-4275    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: smatthews@wasatchadvisors.com    
 
       
 
  Email: dthurber@wasatchadvisors.com    

50.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

             NAME OF INVESTING ENTITY

 DAFNA Life Science Ltd.

 AUTHORIZED SIGNATORY
       By:  /s/ Mandana Hedayat         Name:   Mandana Hedayat, CFA       
Title:   Director of Risk Management and Chief Compliance Officer of Investment
Manager on behalf of DAFNA Life Science Ltd.     

         
 
  ADDRESS FOR NOTICE    
 
       
 
  c/o DAFNA Capital Management, LLC    
 
       
 
  Street: 10990 Wilshire Blvd., Suite 1400    
 
       
 
  City/State/Zip: Los Angeles, CA 90024    
 
       
 
  Attention: David Fischel    
 
       
 
  Tel: (310) 954-1510    
 
       
 
  Fax:    
 
 
 
   
 
       
 
  Email: dfischel@DAFNAcapital.com    

51.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                DAFNA Life Science Market Neutral Ltd.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Mandana Hedayat    
 
           
 
      Name: Mandana Hedayat, CFA    
 
      Title: Director of Risk Management and Chief Compliance Officer of
Investment Manager on behalf of DAFNA Life Science Market Neutral Ltd.    
 
                ADDRESS FOR NOTICE    
 
                c/o DAFNA Capital Management, LLC    
 
                Street: 10990 Wilshire Blvd., Suite 1400    
 
                City/State/Zip: Los Angeles, CA 90024    
 
                Attention: David Fischel    
 
                Tel: (310) 954-1510    
 
           
 
  Fax:        
 
           
 
                Email: dfischel@DAFNAcapital.com    

52.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                DAFNA Life Science Select Ltd.    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Mandana Hedayat    
 
           
 
      Name: Mandana Hedayat, CFA    
 
      Title: Director of Risk Management and Chief Compliance Officer of
Investment Manager on behalf of DAFNA Life Science Select Ltd.    
 
                ADDRESS FOR NOTICE    
 
                c/o DAFNA Capital Management, LLC    
 
                Street: 10990 Wilshire Blvd., Suite 1400    
 
                City/State/Zip: Los Angeles, CA 90024    
 
                Attention: David Fischel    
 
                Tel: (310) 954-1510    
 
           
 
  Fax:        
 
           
 
                Email: dfischel@DAFNAcapital.com    

53.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Alice Ann Corporation    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Alice Ann Corporation         Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    
 
                Email: dickjr@perkinscap.com    

54.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Robert G. Allison    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Robert G. Allison         Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    
 
                Email: dickjr@perkinscap.com    

55.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                William H. Baxter Trustee FBO William H. Baxter Revocable Trust
u/a/ dtd 7/3/96    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                William H. Baxter Trustee FBO William H. Baxter Revocable Trust
u/a/ dtd 7/3/96         Perkins Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    
 
                Email: dickjr@perkinscap.com    

56.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Gary A. Bergren    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Gary A. Bergren         Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    
 
                Email: dickjr@perkinscap.com    

57.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA        
Perkins Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    

58.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Dennis D. Gonyea    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Dennis D. Gonyea         Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    

59.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Preventive Cardiovascular Nurses Association    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Preventive Cardiovascular Nurses Association         Perkins
Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    

60.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                Donald O. & Janet M. Voight TTEE’s FBO Janet M. Voight Trust U/A
dtd 8/29/96    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                Donald O. & Janet M. Voight TTEE’s FBO Janet M. Voight Trust U/A
dtd 8/29/96         Perkins Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    

61.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING ENTITY    
 
                David & Carole Browne Trustees FBO David & Carole Brown
Revocable Trust u/a/ dtd 10/23/97  
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard C. Perkins    
 
                David & Carole Browne Trustees FBO David & Carole Brown
Revocable Trust u/a/ dtd 10/23/97       Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President    
 
                ADDRESS FOR NOTICE    
 
                     
 
                Street: 730 East Lake Street    
 
                City/State/Zip: Wayzata, MN 55391-1769    
 
                Attention: Richard C. Perkins    
 
                Tel: (952) 473-8367    
 
                Fax: (952) 473-4702    

62.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Richard P. Kiphart    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Richard P. Kiphart    
 
           
 
      Name: Richard P. Kiphart    
 
      Title:    
 
                ADDRESS FOR NOTICE    
 
                c/o William Blair & Co    
 
                Street: 222 West Adams St.    
 
                City/State/Zip: Chicago, IL 60606    
 
                Attention:    
 
                Tel: (312) 364-8420    
 
           
 
  Fax:        
 
           
 
                Email: rpk@wmblair.com    

63.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Irwin Lieber    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Irwin Lieber    
 
           
 
      Name: Irwin Lieber    
 
      Title:    
 
                ADDRESS FOR NOTICE    
 
           
 
  c/o        
 
           
 
                Street: 8 Applegreen Drive    
 
                City/State/Zip: Old Westbury, NY 11568    
 
                Attention: Irwin Lieber    
 
                Tel: (212) 918-0548    
 
                Fax: (212) 486-4469    
 
                Email: Irwin@geocap.com    

64.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Bernard A. Hausen    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Bernard A. Hausen    
 
           
 
      Name: Bernard A. Hausen    
 
      Title:    
 
                ADDRESS FOR NOTICE    
 
                c/o Cardica, Inc.    
 
                Street: 900 Saginaw Drive    
 
                City/State/Zip: Redwood City, CA 94063    
 
                Attention: Bernard A. Hausen    
 
                Tel: (650) 331-7124    
 
           
 
  Fax:        
 
           
 
                Email: hausen@cardica.com    

65.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Robert Y. Newell and Ethel N. Newell, Trustees
Newell Family 1999 Trust UA
Dated 10/12/99    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ Robert Y. Newell    
 
           
 
      Name: Robert Y. Newell    
 
      Title: Trustee    
 
                ADDRESS FOR NOTICE    
 
                c/o Cardica, Inc.    
 
                Street: 900 Saginaw Drive    
 
                City/State/Zip: Redwood City, CA 94063    
 
                Attention: Robert Y. Newell    
 
                Tel: (650) 331-7133    
 
           
 
  Fax:        
 
           
 
                Email: newell@cardica.com    

66.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Bryan D. Knodel    
 
           
 
  By:   /s/ Bryan D. Knodel    
 
           
 
      Name: Bryan D. Knodel    
 
         
 
                ADDRESS FOR NOTICE    
 
                c/o Cardica, Inc.    
 
                Street: 900 Saginaw Drive    
 
                City/State/Zip: Redwood City, CA 94063    
 
                Attention: Bryan D. Knodel    
 
                Tel: (650) 331-7121    
 
           
 
  Fax:        
 
           
 
                Email: knodel@cardica.com    

67.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                Frederick M. Bauer    
 
                AUTHORIZED SIGNATORY    

             
 
  By:   /s/ Frederick M. Bauer    
 
           
 
      Name: Frederick M. Bauer    
 
           

                  ADDRESS FOR NOTICE    
 
                c/o Cardica, Inc.    
 
                Street: 900 Saginaw Drive    
 
                City/State/Zip: Redwood City, CA 94063    
 
           
 
  Attention:        
 
           
 
                Tel: (650) 331-7163    
 
           
 
  Fax:        
 
 
 
   
 
                Email: rbauer@cardica.com    

68.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NAME OF INVESTING INDIVIDUAL    
 
                J. Michael Egan    
 
                AUTHORIZED SIGNATORY    
 
           
 
  By:   /s/ J. Michael Egan    
 
           
 
      Name: J. Michael Egan    
 
                ADDRESS FOR NOTICE    
 
                c/o Steadman Hawkins Research Foundation    
 
                Street: 181 W. Meado Drive, Suite 1000    
 
                City/State/Zip: Vail, CO 81657    
 
                Street: (970) 479-5814    

             
 
  City/State/Zip:      
 
           

             
 
  Attention:      
 
           

             
 
  Tel:        
 
           
 
           
 
  Fax:        
 
           
 
                Email: Mike.egan@shsmf.org    

69.



--------------------------------------------------------------------------------



 



Annex A
PLAN OF DISTRIBUTION
     We are registering the shares of common stock issued to the selling
stockholders and issuable upon exercise of the warrants issued to the selling
stockholders to permit the resale of these shares of common stock by the holders
of the shares of common stock and warrants from time to time after the date of
this prospectus. We will not receive any of the proceeds from the sale by the
selling stockholders of the shares of common stock. We will bear all fees and
expenses incident to our obligation to register the shares of common stock.
     The selling stockholders may sell all or a portion of the shares of common
stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;     •  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;     •   through the
writing or settlement of options or other hedging transactions, whether such
options are listed on an options exchange or otherwise;     •   a combination of
any such methods of sale; and     •   any other method permitted pursuant to
applicable law.

70.



--------------------------------------------------------------------------------



 



     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.
     Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with NASD Rule 2440;
and in the case of a principal transaction a markup or markdown in compliance
with NASD IM-2440.
     In connection with sales of the shares of common stock or otherwise, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
shares of common stock in the course of hedging in positions they assume. The
selling stockholders may also sell shares of common stock short and if such
short sale shall take place after the date that this Registration Statement is
declared effective by the Commission, the selling stockholders may deliver
shares of common stock covered by this prospectus to close out short positions
and to return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

71.



--------------------------------------------------------------------------------



 



     The selling stockholders and any broker-dealer or agents participating in
the distribution of the shares of common stock may be deemed to be
“underwriters” within the meaning of Section 2(11) of the Securities Act in
connection with such sales. In such event, any commissions paid, or any
discounts or concessions allowed to, any such broker-dealer or agent and any
profit on the resale of the shares purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. Selling
Stockholders who are “underwriters” within the meaning of Section 2(11) of the
Securities Act will be subject to the prospectus delivery requirements of the
Securities Act and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.
     Each selling stockholder has informed the Company that it is not a
registered broker-dealer and does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock. Upon the Company being notified in writing by a selling stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of common stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).
     Under the securities laws of some states, the shares of common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
     There can be no assurance that any selling stockholder will sell any or all
of the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
     Each selling stockholder and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

72.



--------------------------------------------------------------------------------



 



     We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any,
and any legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with a registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

73.



--------------------------------------------------------------------------------



 



Annex B
CARDICA, INC.
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
     The undersigned holder of shares of the common stock, par value $0.001 per
share, of Cardica, Inc., a Delaware corporation (the “Company”), issued pursuant
to a certain Securities Purchase Agreement by and among the Company and the
Purchasers named therein, dated as of September 25, 2009 (the “Agreement”),
understands that the Company intends to file with the Securities and Exchange
Commission a registration statement on Form S-3 (the “Resale Registration
Statement”) for the registration and the resale under Rule 415 of the Securities
Act of 1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Agreement. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.
     In order to sell or otherwise dispose of any Registrable Securities
pursuant to the Resale Registration Statement, a holder of Registrable
Securities generally will be required to be named as a selling stockholder in
the related prospectus or a supplement thereto (as so supplemented, the
“Prospectus”), deliver the Prospectus to purchasers of Registrable Securities
(including pursuant to Rule 172 under the Securities Act) and be bound by the
provisions of the Agreement (including certain indemnification provisions, as
described below). Holders must complete and deliver this Notice and
Questionnaire in order to be named as selling stockholders in the Prospectus.
Holders of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire within ten (10) Trading Days following the date of the
Agreement (1) will not be named as selling stockholders in the Resale
Registration Statement or the Prospectus and (2) may not use the Prospectus for
resales of Registrable Securities.
     Certain legal consequences arise from being named as a selling stockholder
in the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
     The undersigned holder (the “Selling Stockholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities owned by it and listed below in Item
(3), unless otherwise specified in Item (3), pursuant to the Resale Registration
Statement. The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.
     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:

74.



--------------------------------------------------------------------------------



 



QUESTIONNAIRE

1.   Name.

  (a)   Full Legal Name of Selling Stockholder:

   
 
     
 

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

   
 
     
 
     
 
     
 

  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

   
 
     
 
     
 

2.   Address for Notices to Selling Stockholder:

   
 
     
 
     
 
     
 

       
Telephone:
     
 
 
 
 

       
Fax:
     
 
 
 
   

       
Contact Person:
     
 
 
 
 

       
E-mail address of Contact Person:
     
 
 
 
 

75.



--------------------------------------------------------------------------------



 



3.   Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

  (a)   Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:        
 
       
 
       
 
       
 

  (b)   Number of shares of common stock to be registered pursuant to this
Notice for resale:        
 
       
 
       
 
       
 

4.   Broker-Dealer Status:

  (a)   Are you a broker-dealer?

                         
 
  Yes           No        
 
     
 
         
 
   

  (b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

                         
 
  Yes           No        
 
     
 
         
 
   

  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  (c)   Are you an affiliate of a broker-dealer?



                         
 
  Yes           No        
 
     
 
         
 
   

  Note:   If yes, provide a narrative explanation below:

   
 
     
 
     
 

76.



--------------------------------------------------------------------------------



 



  (c)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

                         
 
  Yes           No        
 
     
 
         
 
   

  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5.   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder.       Except as set forth below in this Item 5, the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item 3.

  (a)   Type and amount of other securities beneficially owned:        
 
       
 
       
 
       
 

77.



--------------------------------------------------------------------------------



 



6.   Relationships with the Company:       Except as set forth below, neither
the undersigned nor any of its affiliates, officers, directors or principal
equity holders (owners of 5% of more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.       State any exceptions here:      
 
     
 
     
 

7.   Plan of Distribution:

          The undersigned has reviewed the form of Plan of Distribution attached
as Annex A to the Registration Rights Agreement, and hereby confirms that,
except as set forth below, the information contained therein regarding the
undersigned and its plan of distribution is correct and complete.
State any exceptions here:
     
 
     
 
     
 
***********
          The undersigned agrees to promptly notify the Company of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof and prior to the effective date of any applicable
Resale Registration Statement. All notices hereunder and pursuant to the
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.
          By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Resale Registration Statement and the
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.

78.



--------------------------------------------------------------------------------



 



          By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
          The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
          “An Issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
stockholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement become effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”
          By returning this Questionnaire, the undersigned will be deemed to be
aware of the foregoing interpretation.
          I confirm that, to the best of my knowledge and belief, the foregoing
statements (including without limitation the answers to this Questionnaire) are
correct.
          In Witness Whereof the undersigned, by authority duly given, has
caused this Questionnaire to be executed and delivered either in person or by
its duly authorized agent.

                  Dated:       Beneficial Owner:    
 
 
 
           
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

     
Lena R. Haslund, Esq.
  Tel: (650) 843-5802
Cooley Godward Kronish LLP
  Fax: (650) 849-7000
Five Palo Alto Square
  Email: lhaslund@cooley.com
3000 El Camino Real
   
Palo Alto, CA 94306-2155
   

79.